Title: To Thomas Jefferson from Charles Yancey, 12 July 1821
From: Yancey, Charles
To: Jefferson, Thomas


My dear Sir,
Buckingham
July 12th 1821—
The Court of this County have ordered the building of a New Court house, and appointed myself & others to draft a plan of the house and let the building of it; I am fully impressed with the importance of a good plan, & very sensible of my incompetency to draft one; and believing that you have devoted much of your valuable time & reflection to Subjects of Architecture, I have taken the liberty to trespass upon your time & talents (a Common Stock) which we all seem to have a right to draw upon, growing out of a long & useful life devoted both to publick & private good; to draft for us a plan of our Court house, as much in detail as will Comport with your. Convenience which will be thankfully recieved and I have no doubt will be adopted by all the Commissioners, and myself & many other of your friends be afforded the opportunity of Saying we have built upon a plan presented by Mr Jefferson—It will be propper that I possess you of some of our Veiws upon this Subject—the size of the house we talk of from 48 to 52 feet Sqr the Walls of brick, two brick thick to the Water table & 1 ½ above, Covered with slate, altitude of the walls 20 feet—a second floor in front of the Justice’s bench extending so far as will afford room on that floor for three Jury rooms, from the termination of Which to have a gallery on each side wall extending on to about the lawyers bar—some think the Jury rooms ought to be under—the Justices bench, (to which I see an objection) the facility of Communication through the Windows with persons from without—some think the wall entire ought to be two brick thick, and that the foundation ought to be of Rock, some want the lower floor of plank others of 9 inch tile—I believe A Majority Are in favor of a Piazzar of 10 or 12 feet supported by Columns arched between—our population is about 20,000 souls & the immediate neighborhood around the Court house unusually populous & in the habit of Attending Court which Makes it Necessary to have a Spacious Court house—please to direct to Me Warminster P. Office, and of as early date as may suit your Convenience—with sentiments of high regard yr mo obtCharles Yancey